Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 10/22/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-20 are pending and are presented for examination.  
Claims 1-20 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “each wedge is configured to receive a respective portion of a bolt configured to, upon actuation, pull the first inclined plane into the second inclined plane to adjust a collective force exerted on the stator and case to forcibly fix the torque key between the stator and the case” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 2-6 are also allowable for depending on claim 1. 

To be more detail, the claim 1 defines a structure having that the torque key mechanism including a first wedge having a first inclined plane and a second wedge having a second inclined plane, wherein the first inclined plane of the first wedge is configured to 

In claim 7, the specific limitations of “a second torque key mechanism configured to be inserted into the keyway at an opposite end of the first torque key mechanism, the second torque key mechanism defining a second channel, and a bolt configured to be received by the first channel and the second channel and upon actuation, pull at least a portion of the first torque key mechanism and the second torque key mechanism inward to wedge the torque mechanisms into the keyway to attach the stator to the case“ in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 8-13 are also allowable for depending on claim 7. 

In claim 14, the specific limitations of “the torque key mechanism includes a pair of reciprocally aligned wedges defining a channel through at least one of the wedges; and a bolt insertable at the channel and configured to engage the channel to move at least one wedge and create an interference fit of the torque key mechanism within the keyway to attach the stator to the case“ in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 15-20 are also allowable for depending on claim 14. 
BLAKELOCK et al (US 20010013736 A1) at Figs. 2A-2C and Dawson et al (US 6775900 B2, US 6597081 B2) at Fig. 7 have been further reviewed but found failed to teach the listed feature.   
Rejoin
Claims 1 and 14 are allowable. Claims 6 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species I and II, as set forth in the Office action mailed on 5/10/2021, is hereby withdrawn and claims 6 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.